Citation Nr: 0812864	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, manifested by depression.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claim is currently under the jurisdiction 
of the Houston, Texas VARO.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, manifested by depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of medical evidence establishes that 
the veteran does not have post-traumatic stress disorder 
(PTSD).  

2.  The preponderance of medical evidence establishes that 
the veteran does not have a left ankle disability.  

3.  In August 2001, the RO denied service connection for 
hepatitis C.  The veteran did not file a timely notice of 
disagreement.  

4.  The evidence received since the August 2001 RO decision 
is cumulative, redundant, and has been previously submitted 
to agency decisionmakers.  VA has not received evidence that, 
by itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim, or which raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.  The August 2001 RO decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).  

4.  Evidence received since the RO's 2001 decision is not new 
and material and the veteran's claim of entitlement to 
service connection for hepatitis C is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in October 
2006, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned for the claims decided herein.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For the claims decided herein, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service medical records and VA clinical 
records.  The necessary examinations have been done and 
opinions obtained.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of these claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Post-Traumatic Stress Disorder (PTSD)

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

In his May 2003 claim, the veteran wrote that he was filing 
for service connection for PTSD because of the way that his 
life was affected after service.  He thought about training 
and the things that he did in service.  He often had dreams 
and nightmares.  The RO asked the veteran to clearly state 
his claimed stressors.  He responded, in June 2003, that it 
was hard for him to remember due to his short and long term 
memory.  He also reported difficulty concentrating, 
nervousness, depression, panic, easy confusion, 
disorientation, nightmares, flashbacks, hallucinations, 
hearing things, seeing things, not resting or sleeping well, 
anxiety, isolation from people, difficulty communicating, and 
feeling that someone was out to hurt, mangle or kill him.  As 
to his stressors, he reported that, in September 1980, in 
Germany, he was afraid for his life during service, so bad, 
that it affected him for the rest of his life.   

The June 2003 response did not identify any specific 
stressful event.  The service personnel records show that the 
veteran served in the states of Georgia and Washington, not 
Germany.  

The RO again asked the veteran to report his PTSD stressors.  
In August 2006, he wrote that incidents occurred from 
September 1979 to February 1981 (his period of service) and 
occurred at bases in Georgia and Washington.  The incidents 
were described as live fire exercises.  In an August 2006 
statement, the veteran certified that he had flashbacks to 
live fire exercises since basic and advanced individual 
training.  

The service medical records do not document any psychiatric 
disability or stressful events.  The records contain VA 
treatment records beginning with a March 1993 
hospitalization, some 12 years after service.  The VA records 
show numerous psychiatric and psychologic evaluations, with 
extensive testing, resulting in psychiatric diagnoses other 
than PTSD.  There are no competent medical diagnoses of PTSD 
in the record.  

Pursuant to VCAA, the veteran was specifically examined for 
PTSD in July 2005.  He was currently alleging PTSD based on 
live fire exercises in basic training.  It was noted that he 
had previously alleged that it was traumatic that he was not 
allowed to kill KGB agents and East German soldiers while 
stationed in Germany.  His medical records and results of 
tests and interviews were reviewed and he was examined.  The 
assessment was schizoaffective disorder, depressed type, by 
history; and malingering to gain service connection.  The 
psychiatrist explained that the veteran may have had a 
traumatic event in childhood.  He had previously reported 
that he enjoyed the "live fire" exercises in service and 
that they were not "live fire" but more usual field 
exercises involving blank rounds and pyrotechnics the 
simulate live ammunition.  There was very little physical 
risk to the participants, and beyond a reasonable doubt, the 
veteran knew it at the time.  Taken with the exaggeration of 
symptoms on psychologic testing and the inconsistent 
reporting observed in the record, the psychiatrist concluded 
that it was very much more likely than not that the current 
exaggeration was deliberate, with the apparent motive of 
gaining service connection for PTSD.  

Conclusion

First, there are no verified stressors.  The claimed 
stressors related to serving in Germany are not credible 
because the veteran's service personnel records show that he 
served exclusively in the United States, and not in Germany.  
Further, a competent medical professional, a psychiatrist, 
has determined that the claimed "live fire" stressors would 
not be a traumatic event that could cause PTSD.  Secondly, 
despite repeated psychiatric and psychologic evaluations and 
testing there is no competent medical diagnosis of PTSD.  The 
veteran does not have the medical training and experience to 
make a competent diagnosis.  38 C.F.R. § 3.159(a) (2007).  
His assertion that he has PTSD does not have any competent 
evidence to support it.  The mass of medical evidence with 
repeated evaluations forms a preponderance of evidence that 
completely overwhelms the veteran's unsupported claim.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Left Ankle Disability

When the veteran was examined for service, in September 1979, 
it was reported that he had strained his left ankle 6 months 
earlier and was currently okay.  The service medical records 
show that the veteran was seen in late January 1980, with 
swelling and tenderness in the left forefoot.  No marked 
deformity was noted and X-rays did not show a fracture.  The 
diagnosis was a sprained left foot.  Treatment was 
recommended.  In February 1980, for his sprained left foot, 
he was given a temporary limitation on physical training and 
running for 14 days.  In August 1980, he complained that he 
was playing softball when the second digit of the left foot 
was injured.  Range of motion of the second toe was 
decreased.  It was painful to the touch, with edema.  
Treatment was provided and the veteran was restricted from 
running for 5 days.  The service medical records do not 
document any left ankle injury.  

Following service, the veteran was seen by VA on numerous 
occasions beginning in 1993.  The medical records are 
extensive but do not reflect left ankle complaints, findings 
or diagnoses.  

In May 2006, the veteran's ankles were examined for VA.  He 
admitted that he did not have an trouble with his left ankle 
at all.  Service and VA medical records were reviewed.  
Examination of the left ankle showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Motion went from 20 
degrees dorsiflexion to 45 degrees plantar flexion.  There 
was no additional limitation due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  X-ray studies of the 
left ankle were within normal limits.  The doctor expressed 
the opinion that there was no identifiable condition of the 
left ankle.  

Conclusion

Service connection can only be granted for a disability.  
This means that there must currently be a residual 
disability.  The Court has held that it is not enough to show 
injury during service, there must be a current residual 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for the Federal 
Circuit has affirmed that there must be a current disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As a lay 
witness, the veteran does not have the expertise to make a 
medical diagnosis.  38 C.F.R. § 3.159(a).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  So, his assertion that he 
has a left ankle disability as a result of injury in service 
is merely his claim and is not competent evidence that the 
claimed disability actually exists.  Competent evidence from 
a qualified medical professional is required to support the 
current existence of a left ankle disability.  

In this case, there is no competent medical evidence that the 
veteran currently has a left ankle disability.  In accordance 
with VCAA, the veteran was accorded an examination of his 
ankles.  This disclosed a right ankle disability but not a 
left ankle disorder.  The extensive recent medical records 
without any complaints, findings or diagnoses of a left ankle 
disorder, capped off by a specific examination that found 
there was no identifiable condition of the left ankle, make a 
preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Hepatitis C

In August 2001, the RO considered evidence including service 
medical records, current clinical records and a medical 
opinion; and denied service connection for Hepatitis C.  The 
decision explained that a medical opinion had been obtained 
and discussed that opinion.  The opinion considered the 
veteran's claim that he had hepatitis as a result of the use 
of air guns for inoculations in service, but in light of 
multiple post service risk factors, including tattoos, 
concluded that it was not likely that the veteran contracted 
hepatitis in service.  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

Effective for claims to reopen filed after August 29, 2001, 
as was this claim:  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VCAA requires VA to notify a claimant who is attempting 
to reopen a claim of the evidence required to establish 
service connection and of the evidence that was found 
insufficient in the previous denial.  In the July 2006 VCAA 
notice letter, the RO complied with the requirements of Kent 
by notifying the veteran that the evidence must show a 
relationship between his current hepatitis C and the 
infection, symptoms, or risk factor he had in service.  He 
was told that such evidence was usually provided by medical 
opinions and that VA would request medical evidence if he 
told VA about it.  He could also give VA a medical opinion 
regarding the relationship from his own doctor.  

The veteran subsequently submitted a statement on his ankle 
and PTSD claims, but did not respond to the request for 
evidence on his hepatitis claim.  

Conclusion

The veteran previously claimed that the use of air guns for 
inoculations in service resulted in an infection with 
hepatitis C.  On attempting to reopen the claim, he simply 
reasserted that claim.  It is his claim; it is not evidence.  
It is neither new nor material.  For its August 2001 
decision, the RO had obtained a medical opinion to the effect 
that it was not likely that the infection was caused by 
anything in service, but was most likely caused by post-
service risk factors, including tattoos.  The RO duly 
notified the veteran in a VCAA compliant letter that evidence 
of a connection was needed.  He has not submitted any such 
evidence or told VA of any such evidence that it could obtain 
for him.  There is simply nothing new and material to reopen 
the claim.  We are left without any competent medical 
evidence connecting his hepatitis to service, and a competent 
medical opinion to the effect that there is no connection.  
In the absence of new and material evidence, the claim cannot 
be reopened.  38 U.S.C.A. § 5108; see also Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  


ORDER

Service connection for PTSD is denied.  

Service connection for a left ankle disability is denied.  

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
hepatitis C is denied.  


REMAND

The veteran contends that he acquired a psychiatric 
disability manifested by depression during his active 
service.  The service medical records do not reflect any 
psychiatric or behavioral problems in service.  Notably, the 
records do not contain the report of a separation 
examination.  There is a summary of the service personnel 
records, which shows that the veteran was discharged under 
honorable conditions, but does not provide information as to 
those conditions.  Under these circumstances, the agency of 
original jurisdiction (AOJ) should obtain complete copies of 
the service personnel records pertaining to the veteran's 
release from service.  The veteran should then be scheduled 
for a mental examination.  The examiner should determine the 
veteran's current diagnosis and, after review the veteran's 
service medical and personnel records, express an opinion as 
to whether it is at least as likely as not that the current 
disability was incurred or aggravated in service.   

This remand affords an opportunity to comply with the VCAA 
requirements outlined by the Court in Dingess.  

Accordingly, the issue of entitlement to service connection 
for an acquired psychiatric disorder, manifested by 
depression, is REMANDED for the following action:

1.  The AOJ should provide the veteran 
a VCAA compliant notice consistent with 
current statute and case law, including 
Dingess.  

2.  The AOJ should obtain a complete 
copy of:
a.  all service personnel records 
relating to the veteran's discharge 
from service under honorable 
conditions.  
b.  any service medical records which 
may have been associated with the 
service personnel records.   

3.  After the above records have been 
associated with the claims folder, the 
veteran should be scheduled for a VA 
mental examination.  The claims folder 
should be made available to the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies, including psychological 
testing, which may be indicated to 
respond to the following questions 
should be done.  
a.  The examiner should explain an 
opinion as to the veteran's current 
psychiatric diagnosis.  
b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's current 
psychiatric disability began or 
increased in severity during service.  
A complete rationale is desirable.  

4.  Thereafter, readjudicate the claim 
for service connection for an acquired 
psychiatric disorder, manifested by 
depression.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the claims 
file since the last SSOC.  The veteran 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


